Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The objection to the drawings set forth in the Non-Final Rejection dated 01/21/2022 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent upon claim 2, which has been cancelled. The scope of claim 4 is therefore unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2013/0252010).
Regarding claim 9, Chen discloses a method of impregnating a wood (Fig. 3), comprising impregnating the wood for from 10 minutes to 24 hours (¶0033) at a temperature of 0°C to 90°C (¶0036) with a saccharide component comprising at least one monosaccharide and at least one oligosaccharide (¶0028), wherein a vehicle comprises the saccharide component in a solution (108).
Regarding claim 10, Chen discloses a method of producing a wood having solvent barrier properties, comprising: impregnating the wood (Fig. 3) for from 10 minutes to 24 hours (¶0033) at a temperature of 0°C to 90°C (¶0036) with a saccharide component comprising at least one monosaccharide and at least one oligosaccharide (¶0028), wherein a vehicle comprises the saccharide component in a solution (108).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow (GB 770583) in view of Franich (US 5770319).
Regarding claim 1, Dow teaches a pencil casing (pencil slats, see e.g., pg. 4, line 71) comprising: a wood material (e.g., western incense cedar, pg. 4, line 71); and a saccharide component (a mix of polyethylene glycol and dextrose, pg. 6, ll. 98-103) impregnated in the wood material, the saccharide component comprising at least one a monosaccharide (dextrose/glucose is a monosaccharide), wherein a vehicle comprises the saccharide component in a solution (pg. 6, line 101). 
Dow does not teach at least one oligosaccharide.
Franich teaches at least one oligosaccharide (maltodextrin, col. 2, ll. 5-13) that may be used in combination with dextrose/glucose (“water-soluble carbohydrates”, col. 2, ll. 14-18).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the saccharide component of Dow such that it included maltodextrin as taught by Franich for the purpose of improving various qualities of the pencil wood (Franich, col. 1, ll. 60-66).
Regarding claim 3, the combination of Dow and Franich teaches the pencil casing according to claim 1, wherein the at least one oligosaccharide is constructed of glucose units (Franich, maltodextrin, col. 2, ll. 5-13).
Regarding claim 4 as best understood, the combination of Dow and Franich teaches the pencil casing according to claim 1, wherein the at least one monosaccharide is selected from the group consisting of: glucose, galactose, mannose, fructose, arabinose, xylose, ribose and combinations thereof (Dow, glucose, pg. 6, line 25).
Regarding claim 7, the combination of Dow and Franich teaches the pencil casing according to claim 1, wherein the saccharide component further comprises a polyol (Dow, polyvinyl alcohol, pg. 6, line 35).
Regarding claim 8, the combination of Dow and Franich teaches the pencil casing according to claim 7, wherein the polyol is selected from the group consisting of pentaerythritol, polyvinyl alcohol, and a combination thereof (Dow, polyvinyl alcohol, pg. 6, line 35).
Regarding claim 13, the combination of Dow and Franich teaches the pencil casing of claim 3, wherein the at least one oligosaccharide constructed of glucose units comprises maltodextrin (Franich, col. 2, ll. 5-13).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow and Franich as applied to claim 1 above, and further in view of Chen.
Regarding claim 5, the combination of Dow and Franich teaches the pencil casing according to Claim 1, but does not teach that saccharide component further comprises a disaccharide selected from the group consisting of: maltose, lactose, sucrose, and combinations thereof.
Chen teaches modifying wood with a saccharide component including monosaccharides, polysaccharides, oligosaccharides, or combinations thereof (¶0028), which may include maltose, lactose, sucrose and combinations thereof (¶0025).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the saccharide component of Dow to further include a disaccharide selected from the group consisting of: maltose, lactose, sucrose, and combinations thereof as taught by Chen for the purpose of providing the wood with resistance to microorganisms (Chen, ¶0028).
Regarding claim 6, the combination of Dow, Franich and Chen teaches the pencil casing according to claim 5, wherein the at least one oligosaccharide of the saccharide component comprises maltodextrin with a dextrose equivalent of from 3 to 30 (Franich, col. 2, ll. 5-13).
Claim(s) 12, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 9 and 10 above, and further in view of Franich.
Regarding claim 12, Chen teaches a method according to claim 9, but does not teach that the at least one oligosaccharide is constructed of glucose units.
Franich teaches modifying wood with an oligosaccharide constructed of glucose units (maltodextrin, col. 2, ll. 5-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen an oligosaccharide constructed of glucose unit for use in the method of Chen for the purpose of densifying the wood and improving various qualities of the wood (Franich, col. 1, ll. 53-66).
Regarding claim 14, the combination of Chen and Franich teaches the method of claim 12, wherein the at least one oligosaccharide constructed of glucose units comprises maltodextrin (Franich, col. 2, ll. 5-13).
Regarding claim 15, the combination of Chen and Franich teaches the method according to claim 14, wherein the saccharide component further comprises at least one disaccharide (Chen, ¶0025 and 0028).
Regarding claim 17, Chen teaches the method according to Claim 10, but does not teach that the at least one oligosaccharide is constructed of glucose units.
Franich teaches modifying wood with an oligosaccharide constructed of glucose units (maltodextrin, col. 2, ll. 5-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have chosen an oligosaccharide constructed of glucose unit for use in the method of Chen for the purpose of densifying the wood and improving various qualities of the wood (Franich, col. 1, ll. 53-66).
Regarding claim 18, the combination of Chen and Franich teaches the method according to Claim 17, wherein the at least one oligosaccharide constructed of glucose units comprises maltodextrin (Franich, col. 2, ll. 5-13).
Regarding claim 19, the combination of Chen and Franich teaches the method according to Claim 18, wherein the saccharide component further comprises at least one disaccharide (Chen, ¶0025 and 0028).
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Franich as applied to claims 15 and 19 above, and further in view of Dow.
Regarding claim 16, the combination of Chen and Franich teaches the method according to claim 15, but does not teach that the saccharide component further comprises polyvinyl alcohol.
Dow teaches a saccharide component that comprises polyvinyl alcohol (pg. 6, ll. 29-35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the saccharide component of Chen to include polyvinyl alcohol as taught by Dow for the purpose of increasing the hardness of the wood (Dow, pg. 6, ll. 29-35).
Regarding claim 20, the combination of Chen and Franich teaches the method according to claim 19, but does not teach that the saccharide component further comprises polyvinyl alcohol.
Dow teaches a saccharide component that comprises polyvinyl alcohol (pg. 6, ll. 29-35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the saccharide component of Chen to include polyvinyl alcohol as taught by Dow for the purpose of increasing the hardness of the wood (Dow, pg. 6, ll. 29-35).
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 9 and 10 above, and further in view of Dow.
Regarding claim 21, Chen teaches the method according to Claim 9, but does not teach that the saccharide component further comprises a polyol selected from the group consisting of: pentaerythritol, polyvinyl alcohol, and a combination thereof.
Dow teaches a saccharide component that comprises polyvinyl alcohol (pg. 6, ll. 29-35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the saccharide component of Chen to include polyvinyl alcohol as taught by Dow for the purpose of increasing the hardness of the wood (Dow, pg. 6, ll. 29-35).
Regarding claim 22, Chen teaches the method according to Claim 10, but does not teach that the saccharide component further comprises a polyol selected from the group consisting of: pentaerythritol, polyvinyl alcohol, and a combination thereof.
Dow teaches a saccharide component that comprises polyvinyl alcohol (pg. 6, ll. 29-35).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the saccharide component of Chen to include polyvinyl alcohol as taught by Dow for the purpose of increasing the hardness of the wood (Dow, pg. 6, ll. 29-35).

Response to Arguments
Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill would not combine the dextrose taught by Dow and the maltodextrin taught by Franich because both are used to increase the density of the wood.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
In this case, both Dow and Franich teach compositions to densify wood. It therefore would have been logical to combine the dextrose of Dow and the maltodextrin of Franich for the purpose of hardening wood.
In response to the argument that adding maltodextrin to the teachings of Dow result in a negative impact to the wood’s cutting properties, it is noted that one of ordinary skill would be capable of determining how much dextrose and maltodextrin leads to the desired cutting properties. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In response to the argument against the 102 rejection of claims 9 and 10, it is noted that these claims are now rejected as anticipated by Chen.

Terminal Disclaimer
	The terminal Disclaimer filed on 23 May 2022 is approved.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/               Examiner, Art Unit 3754                                                                                                                                                                                         

/DAVID P ANGWIN/               Supervisory Patent Examiner, Art Unit 3754